                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
                                                                       8:19CR94
                      Plaintiff,
                                                                        ORDER
       vs.

RAMON GARCIA

                      Defendant.


      This matter is before the court on the defendant’s Unopposed Motion to Continue Trial
[19]. Counsel seeks additional time to prepare the defense. For good cause shown,

       IT IS ORDERED that the defendant’s Unopposed Motion to Continue Trial [19] is
granted as follows:

       1. The jury trial, now set for July 9, 2019, is continued to July 30, 2019.

         2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
will be served by granting this continuance and outweigh the interests of the public and the
defendant in a speedy trial. Any additional time arising as a result of the granting of this motion,
that is, the time between today’s date and July 30, 2019, shall be deemed excludable time in
any computation of time under the requirement of the Speedy Trial Act. Failure to grant a
continuance would deny counsel the reasonable time necessary for effective preparation, taking
into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).


       Dated this 20th day of June 2019.


                                              BY THE COURT:

                                              s/Susan M. Bazis
                                              United States Magistrate Judge
